Citation Nr: 0205294	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently assigned a combined disability 
evaluation of 20 percent, to include the issue of whether a 
deduction in degree of disability is warranted to account for 
the degree of left knee disability existing at entrance into 
service. 

2.  Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, 
including the shoulders, hands wrists and ankles, as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Guy N. Rogers, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
March 1985, and from August 1991 to February 1992, which 
included service in the Southwest Asia theater of operations 
during the Persian Gulf War from August 1991 to November 
1991.  The veteran also had service with the Army National 
Guard.  

The appeal regarding the evaluation of the veteran's left 
knee disability comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating action entered by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, MS.  That decision awarded service connection for 
the veteran's left knee disability, effective from February 
1992.  At the same time, it was concluded that the veteran's 
knee disability was 20 percent disabling.  It was also 
determined, however, that the disability pre-existed service, 
and that service connection was warranted because of the 
aggravation to the disability that occurred during the 
veteran's Gulf War duty.  The pre-service impairment was 
calculated as 10 percent.  Accordingly, the veteran was only 
compensated by VA at the 10 percent rate, to account for the 
increased impairment that occurred during his Gulf War 
service.  

This adjudication remained in effect for several years.  By a 
May 1999 rating action, however, the RO apparently determined 
it to be more appropriate to evaluate the veteran's knee 
disability as two distinct entities.  These were traumatic 
arthritis, for which a 10 percent rating was assigned, and 
"residuals of left knee injury to include internal 
derangement," for which another 10 percent rating was 
assigned.  This resulted in a combined disability evaluation 
of 20 percent, which was made effective from August 1998.  
This action, however, obviously did not effect the 20 percent 
overall impairment that had been recognized since 1992, 
although it is observed that the veteran apparently began to 
be paid at the 20 percent rate beginning September 1, 1998.  
In this regard, it appears that the RO no longer considered 
the level of impairment it had previously found to exist 
prior to service.  If it had, it would seem the veteran would 
have continued to be paid at the 10 percent rate.  

The basis for the RO's action concerning the manner in which 
the veteran was compensated after August 1998 has not been 
set forth in the record.  In any event, in this decision the 
Board will address whether the impairment caused by the 
veteran's left knee satisfies the criteria for a rating in 
excess of 20 percent, and whether or not a deduction from 
that degree of disability is warranted under the provisions 
of 38 C.F.R. § 4.22 to account for the degree of disability 
existing at the time of the veteran's entrance into his Gulf 
War period of active service.  

The claims regarding the manifestations of undiagnosed 
illness arose from a January 1996 rating action, and were 
perfected for appeal in April 1998.  In this regard, the 
Board notes that the veteran's original claims concerning 
these matters included complaints of many more 
symptoms/manifestations than those identified on the front 
page of this decision.  In an April 1999 statement, however, 
the veteran expressly limited his appeal to those issues to 
be addressed herein. 

The Board also notes that during the course of his appeal, 
the veteran appeared at a hearing conducted by a former 
member of the Board in January 1994 and by a hearing officer 
at the RO in August 1998.  The veteran was subsequently asked 
whether he desired a hearing before another member of Board.  
Since he made no reply to that inquiry, it is presumed he no 
longer wants a hearing, and wishes the Board to proceed to 
consider his appeal based on the evidence currently of 
record.  

Finally, the Board notes that recent treatment records 
reflect that the veteran is experiencing problems with his 
right knee.  Earlier records in the claims file suggest that 
the veteran was beginning to develop a right knee disability 
that was secondary to his already service connected left knee 
disability.  Although the question of entitlement to service 
connection for a right knee disability has not been developed 
on appeal, and therefore, is not currently before the Board, 
given these facts, the matter is referred to the RO for any 
action it deems appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran has left knee arthritis and the knee is a 
major joint, but his arthritis is not productive of 
limitation of flexion to 60 degrees or less, or of limitation 
of extension to greater than 5 degrees.  

3.  The veteran's left knee disorder includes cartilage 
damage and is shown to be productive of frequent episodes of 
pain and effusion into the joint.  

4.  The veteran's left knee disorder is not shown to be 
productive of severe recurrent subluxation or lateral 
instability.  

5.  The degree of the veteran's left knee disability at the 
time of his entrance into service is not ascertainable in 
terms of the rating schedule.  

6.  The evidence fails to show the current presence of any 
headache disability. 

7.  The evidence fails to show the current presence of any 
dizziness disability.  

8.  Any current bilateral shoulder, bilateral hand, bilateral 
wrist, or bilateral ankle disability is not manifested to a 
degree of disability of 10 percent or more.  

9.  The record is devoid of objective indications that the 
veteran is presently suffering from a chronic disability 
resulting from an illness manifested by memory loss.


CONCLUSIONS OF LAW

1.  Effective from February 1992, the criteria for a 10 
percent evaluation for left knee traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 5257, 
5258, 5259 (2001). 

2.  Effective from February 1992, the criteria for a 20 
percent evaluation for residuals of left knee injury to 
include internal derangement have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Codes 5257, 5258, 5259 (2001). 

3.  The criteria to deduct from the present degree of 
disability the degree of the disability existing at the time 
of entrance into active service are not met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.22, 4.40, 
4.45; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Codes 5257, 5258, 5259 (2001). 

4.  The criteria to establish service connection for 
headaches as a manifestation of an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

5.  The criteria to establish service connection for 
dizziness as a manifestation of an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

6.  The criteria to establish service connection for shoulder 
joint pain, hand joint pain, wrist joint pain and ankle joint 
pain as a manifestation of an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

7.  The criteria to establish service connection for memory 
loss as a manifestation of an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the veteran was 
informed of the contents of the VCAA in a letter addressed to 
him in February 2001, as well as its applicability to his 
particular claim.  In addition, it is observed that the 
rating actions promulgated during the appeal period that were 
provided the veteran, as well as the statements of the case, 
and supplemental statements of the case, essentially notified 
him of the evidence required to grant his claims and of the 
information and evidence needed to substantiate them.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, his relevant post service 
treatment records have been obtained, and the veteran has 
been examined for VA purposes on a number of occasions in 
connection with his appeal.  Moreover, the veteran has not 
made the Board aware of any other pertinent medical evidence 
that could be obtained.  As such, the Board finds that as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Under these 
circumstances, the Board may proceed to address the merits of 
the veteran's claim.  


Left Knee Disability

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

A review of the medical history in this case shows that in 
the early 1980's, while still in high school and prior to the 
veteran's enlistment in the service, he fractured his left 
patella.  This apparently required surgical correction, 
including fixation with a surgical screw.  Thereafter, 
however, there is no record of any knee complaints or 
impairment until the veteran's service in Southwest Asia.  
Records at this time, however, are not consistent in 
describing the onset of the veteran's complaint.  Some refer 
to an accident loading a truck, and others refer to an injury 
sustained while playing sports, ("B-ball").  In any case, 
records dating after January 1992 begin to show numerous left 
knee complaints of pain, swelling, and giving way.  Although 
an MRI of the knee disclosed no meniscus tear, the veteran 
underwent a left knee arthroscopy in April 1992.  This 
revealed tri-compartmental chondromalacia, but no evidence of 
meniscus pathology.  Following this procedure, the veteran 
continued to complain of pain, which was worse with activity, 
and in August 1992 records, moderate edema was noted and some 
effusion about the knee.  In September 1992, a military 
physician wrote that the veteran's condition significantly 
limited his activity and will cause additional restrictions 
as it progresses.  He saw "no chance for [the veteran] to 
return to his pre-injury work level."  

In November 1992, the veteran was evaluated by a military 
physician, who noted that there was no effusion, but some 
tenderness to palpation over the medial and lateral patellar 
facets.  There was also some synovitis present, but no medial 
or lateral collateral ligament laxity.  Range of motion was 
from 0 to 135 degrees, with pain at the extremes of flexion, 
but no muscle atrophy was discerned.  The diagnosis was 
chondromalacia patella, left knee, moderate to severe.  

Also in November 1992, the veteran submitted his original 
application for VA benefits.  The following month, he was 
examined for VA purposes.  At that time, the veteran was 
using a cane to assist in walking, and he complained that the 
knee ached, and would give way.  The examiner noted that the 
veteran could walk with a barely perceptible limp, but 
getting on his toes or walking on his heels was apparently 
painful.  The left knee was observed to be slightly full with 
fluid, such that it was 1/2 inch greater in circumference than 
the right knee.  The left thigh, however, was an inch smaller 
in circumference than the right thigh, and left knee range of 
motion was from 5 degrees hyperextension to 110 degrees 
flexion.  An X-ray revealed a stabilized, well healed 
fracture with residual metal screw in the patella, and only 
minimal degenerative arthritic changes.  

Treatment records dated in 1993 reflect the veteran's ongoing 
complaints of pain and swelling, although no laxity or 
effusion was observed.  In June 1993, the veteran was 
examined again for VA purposes.  At that time, it was 
observed that the veteran walked "laboriously with a cane 
and a flexion contracture of the left knee."  The flexion 
contracture was apparently to 5 degrees, and flexion was 
measured to 95 degrees.  The knee was described as stable, 
but it was apparently an inch larger in circumference that 
the right knee.  Left and right thigh and calf circumferences 
were apparently equal.  

Treatment records dated in 1994 and 1995 again show 
complaints of pain, tenderness and weakness, with 1994 
records reflecting that the range of motion of the knee was 
noted to be from 0 degrees to 90 degrees.  When examined in 
connection with the Persian Gulf Registry in March 1994, the 
veteran was observed to use a cane to assist him in walking 
and the range of motion of the left knee was from 0 to 90 
degrees.  He also apparently complained of pain at full 
flexion.  

An examination of the veteran conducted in June 1994 in 
connection with his application for benefits from the Social 
Security Administration (which he was granted effective from 
January 1994) shows that the veteran's gait was described as 
normal and he could squat with some difficulty.  He was, 
however, able to stand and walk on his toes and heels 
"without difficulty" and his ligaments were described as 
stable.  A VA outpatient treatment record dated in February 
1995 revealed that the veteran had full range of motion of 
the knee with no effusion.  

The veteran was examined again for VA purposes in May 1995.  
The report from this examination revealed that the veteran 
complained of constant knee pain with chronic swelling, 
exacerbated by prolonged weight bearing, squatting, kneeling 
or climbing.  At the same time, however, the veteran was 
observed to move about the examining room with an essentially 
unremarkable gait pattern.  Range of motion of the knee was 
from 0 to 105 degrees, and there appeared to be slight 
swelling, with tenderness to palpation.  There was, however, 
no instability, and the veteran was able to heel and toe walk 
with only a slight limp on the left.  

Additional treatment records dated after this examination 
consistently reflect the veteran's on-going complaints of 
knee pain and a restricted range of motion, and he was 
examined a fourth time for VA purposes in September 1997.  At 
that time, the veteran complained of severe pain in his left 
knee, and considered himself unable to walk most of the time.  
He also reported that he used a cane to walk, and was advised 
to wear a knee brace.  At the time of the examination, 
however, he did not have the knee brace with him.  The 
examiner remarked that the veteran did not seem to be in any 
discomfort except that he walked with a limping gait favoring 
his left lower extremity, using a straight cane.  He had no 
discomfort when sitting.  Range of motion of the left knee 
was from 0 degrees to 110 degrees and there was mild 
tenderness in the prepatellar area, with mild effusion on the 
medial aspect of the patella inferiorly.  There was also some 
"questionable" medial and lateral instability noted, along 
with some discomfort during passive range of motion.  The 
veteran also had difficulty walking on his heels and toes, 
although his gait did not indicate any imbalance.  The 
veteran was also noted to be able to get off the examining 
table, dress and put on his shoes without much difficulty.  
The diagnosis was status post arthroscopic surgery to left 
knee and status post fracture of patella, with degenerative 
arthritis.  

Following the veteran's 1997 VA examination, complaints 
specifically related to the left knee are not prominently 
featured in the veteran's on-going medical treatment records.  
He was examined for VA purposes again, however, in May 1999.  
The report from this examination showed that the veteran 
complained of increasing pain in his knee and swelling.  He 
characterized his pain as at a level of 10, on a scale of 0 
to 10, and it was observed that he was wearing a left knee 
brace (a neoprene sleeve) and used a straight cane to assist 
in ambulating.  The veteran's gait pattern, however, was 
described as normal, with no valgus or halgus deformities 
noted at the knee.  The veteran was also able to walk on his 
heels, although he apparently complained of pain during this 
maneuver.  He could not walk on his toes, and the left knee 
appeared to buckle while he attempted to do so.  He was able 
to stand on one lower extremity at a time, but his balance 
was not good while standing on the left leg.  These findings 
notwithstanding, the veteran was observed to be able to don 
and doff his shoes and socks without difficulty and to sit on 
the examination table without any difficulty.  

Inspection of the knee itself revealed mild effusion on the 
inferior medial aspect of the patella, which was non-tender.  
Range of motion testing, however, produced what was described 
as moderate to severe pain, with motion measuring from 0 to 
110 degrees.  The diagnosis was status post left knee surgery 
due to torn cartilage and degenerative joint disease.  

As with the records dated between 1997 and 1999, the evidence 
dating from after the veteran's 1999 examination contains 
little in the way of specific complaints relating to his left 
knee.  These records show treatment for various other 
ailments, including those of a psychiatric nature and sinus 
complaints.  In May 2001, however, it was noted that the 
veteran had pain along the medial joint line of the left 
knee, although there was no effusion noted.  The most recent 
records, dating from December 2001 and January 2002, reflect 
treatment for the right knee, rather than for the left.  

As to evaluating the arthritic component of the veteran's 
disability, applicable criteria provide that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See Diagnostic Code 5003.  The criteria to evaluate 
limitation of motion of the knee is found in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 addresses limitation of 
flexion.  Under this code a noncompensable evaluation is 
assigned when flexion is limited to 60 degrees.  With flexion 
limited to 45 degrees, a 10 percent evaluation is assigned.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees, and with flexion limited to 15 
degrees, a 30 percent rating is assigned.  Diagnostic Code 
5261 contemplates limitation of extension.  Under this code a 
noncompensable evaluation is assigned with extension limited 
to 5 degrees.  With extension limited to 10 degrees, a 10 
percent disability evaluation is assigned.  Where extension 
is limited to 15 degrees a 20 percent disability rating is 
warranted, and with extension limited to 20 degrees a 30 
percent rating is assigned.  Pursuant to the provisions of 
38 C.F.R. § 4.71, Plate II, normal range of motion of the 
knee is considered to be from 0 degrees extension to 140 
degrees flexion.  

As is obvious from the foregoing summary of the veteran's 
medical history, the veteran at no time during the course of 
his appeal met the criteria to qualify for a compensable 
evaluation for loss of range of motion of his knee under 
relevant diagnostic codes.  The greatest loss of motion shown 
at any time appears to have been in 1993 and 1994, when the 
veteran showed flexion to only 90 degrees, and extension to 
limited to 5 degrees.  More recent range of motion was from 0 
to 110 degrees.  This clearly does not reflect a compensable 
level of disability as contemplated under Diagnostic Codes 
5260 or 5261.  Accordingly, these codes do not provide a 
basis for awarding any compensable disability evaluation for 
the veteran's left knee disability.  

That notwithstanding, Diagnostic Code 5003 also provides that 
when limitation of motion of a specific joint is 
noncompensable, a rating of 10 percent is for application for 
each major joint affected by limitation of motion.  Any such 
limitation of motion, however, must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  (The knee is considered a major 
joint under 38 C.F.R. § 4.45.)  In this case, the veteran has 
exhibited some limitation of motion of his left knee since 
his release from service, and one of his more consistent 
complaints has been pain, which he also has expressed 
throughout the course of his appeal.  Likewise, the presence 
of left knee arthritis was confirmed by X-rays taken at the 
time of the veteran's initial VA examination.  Thus, with 
evidence of left knee arthritis since 1992, and 
contemporaneous records showing limitation of motion of that 
joint at a non-compensable level, it is the Board's 
conclusion that the veteran met the criteria for a minimum 10 
percent rating for his left knee disability under Diagnostic 
Code 5003 since submitting his claim in 1992.   

The Board's inquiry into the evaluation of the veteran's 
disability obviously must not stop here.  As the RO indicated 
in April 1999 when it evaluated the veteran's knee as two 
separate disabilities, other diagnostic codes in the rating 
schedule also may be considered in evaluating the veteran's 
disability to the extent they address knee impairment that 
does not contemplate loss in range of motion.  Thus, where a 
veteran also satisfies the criteria for an evaluation under 
any of these other diagnostic codes, he or she would be 
entitled to a separate rating for that particular impairment.  
See VAOPGCPREC 23-97, and VAOPGCPREC 9-98 OGC Prec. Op. No. 
9-98 (Aug. 14, 1998).  The specific diagnostic codes to which 
the Board refers are 5257, 5258, and 5259.  Diagnostic Code 
5257 provides that where there is slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
assigned.  When there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is assigned.  For 
severe recurrent subluxation or lateral instability, a 30 
percent rating is assigned.  This is the highest rating under 
this code.  Under Diagnostic Code 5258, a 20 percent rating 
is assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.  (This 
is the only rating assigned under this code.)  Pursuant to 
Diagnostic Code 5259, a 10 percent rating may be assigned for 
symptomatic residuals of the removal of semilunar cartilage.  
(There is no higher rating under this code.) 

In reviewing the rating actions prepared by the RO in this 
case, it is apparent that in the initial rating in 1993, the 
RO considered the veteran's knee disability to be productive 
of "moderate impairment."  This conclusion was made without 
much in the way of explanation, but in its May 1993 statement 
of the case, the RO made specific reference to Diagnostic 
Code 5257.  Since the evidence at that time did not show any 
knee subluxation or lateral instability, presumably, the RO 
considered the veteran's knee disability to be analogous to 
impairment that would result from moderate knee subluxation 
or lateral instability.  That is consistent with a 20 percent 
disability evaluation.  

The Board also observes, however, that consideration could 
also have been given to evaluating the veteran under the 
provisions of Diagnostic Code 5258, since that code 
contemplates disability from cartilage impairment, and the 
veteran's left knee chondromalacia is essentially 
deterioration in the knee cartilage.  Further, as the 
evidence from early on revealed that the veteran's primary 
complaint was one of pain, and the examination conducted for 
VA purposes in December 1993 revealed an accumulation of 
fluid about the knee, the veteran arguably met the criteria 
for the 20 percent rating under Code 5258.  This is the 
highest rating under Diagnostic Code 5258.  Accordingly, 
since the evidence at the time of the initial rating did not 
show any recurrent subluxation or lateral instability, severe 
or otherwise, such that a 30 percent rating was warranted 
under Diagnostic Code 5257, and no higher rating than 20 
percent is warranted under Diagnostic Code 5258, there is no 
basis for assigning a disability rating higher than 20 
percent for impairment other than arthritis in this case.  
(Likewise, it would not be appropriate to rate the veteran 
under both Diagnostic Code 5257 and 5258, since this 20 
percent evaluation is to compensate for all impairment other 
than limitation of motion.  To rate him under both 5257 and 
5259, would constitute pyramiding, the evaluation of the same 
disability under various diagnoses, which is a practice to be 
avoided.  38 C.F.R. § 4.14.)  

In summary, it is the Board's conclusion that at the time of 
the veteran's initial rating, he met the criteria for a 20 
percent rating for disability due to internal left knee 
derangement, and a separate 10 percent rating for left knee 
arthritis.  This results in a combined disability evaluation 
of 30 percent, effective from February 1992.  (See 38 C.F.R. 
§ 4.25.)  [This obviously results in a greater benefit to the 
veteran than evaluating his left knee disorder as a single 
disability entity, which would result in either a 10 percent 
rating if considered simply as arthritis, or a 20 percent 
rating, if the disability is considered more generally.]  

The Board must next address whether since this initial 
evaluation, the veteran's impairment either improved, as to 
warrant a reduction in rating, or whether it became more 
severe, as to warrant an increased rating.  In this regard, 
the evidence cannot be considered to support the conclusion 
that the veteran's impairment improved since his initial 
evaluation.  The range of motion of the veteran's knee has 
continued to be limited to approximately the same degree as 
revealed when he was first examined for VA purposes in 1993, 
and he certainly has continued to consistently express 
complaints of left knee pain since that time.  Likewise, on 
every occasion when the veteran was examined for VA purposes 
during the course of this appeal, either left knee swelling 
or effusion has been noted.  Thus, the veteran has continued 
to meet the criteria for a 20 percent rating under Diagnostic 
Code 5258, and a separate 10 percent rating under Diagnostic 
Code 5003.  Under these circumstances, a reduction in the 
veteran's combined 30 percent evaluation would not be 
warranted.  

With respect to the question of whether an increased rating 
is warranted, it has already been mentioned that the 
limitation of motion the veteran has exhibited over the 
course of the years has never approached the level to warrant 
a compensable evaluation.  Thus, an increased rating for the 
arthritic component of the veteran's disability, as it is 
manifested by limitation of motion, is not warranted.  As to 
the more general impairment, which the RO has characterized 
as an internal derangement, there are no provisions under 
Diagnostic Code 5258 for an evaluation in excess of 20 
percent.  Further, as set forth above, the record does not 
reflect that the veteran's knee impairment in any way 
approximates severe subluxation or lateral instability.  
(Indeed, there is some question whether any subluxation or 
lateral instability has ever been shown.)  Under these 
circumstances, it cannot be concluded that he meets the 
criteria for an increased 30 percent rating under Diagnostic 
Code 5257.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain, including during flare-ups, as discussed in the 
decision of the Court of Appeals for Veterans Claims in 
DeLuca v. Brown, supra., it must be acknowledged that the 
veteran has consistently expressed his complaints of knee 
discomfort.  Indeed, in 1999, the veteran characterized his 
pain as at a level of 10 on a scale of 0 to 10.  While at the 
time he was making these complaints, however, it was also 
recorded that the veteran's gait pattern was normal, and he 
could walk on his heels (albeit with pain).  He also was able 
to sit on the examining table without difficulty, and he had 
no difficulties taking off and putting on his socks and 
shoes.  

Similar observations were made when the veteran was examined 
for VA purposes in 1997, when he could get off the examining 
table without difficulty, as well as dress and put on his 
shoes.  At that time, the examiner also remarked that the 
veteran did not seem to be in any discomfort, particularly 
when sitting.  Likewise, when examined in connection with an 
application for Social Security benefits in 1994, it was 
noted that the veteran's gait was normal, and he could stand 
and walk on his toes and heels without difficulty.  More 
recently, it was noted in September 2000 records that the 
veteran reportedly spent his day "going to the post office 
and riding around in his car" which presumably was something 
the veteran could do in relative comfort, and the most recent 
records make little mention of any left knee specific 
problems.  

Thus, while the Board must acknowledge the veteran's knee as 
painful, his implication that it is constantly so, regardless 
of his activity, is not entirely borne out by the medical 
record.  This apparent inconsistency casts some doubt on all 
of the veteran's complaints.  In view of this, the Board is 
persuaded that the ratings confirmed or assigned by this 
decision contemplate any impairment the veteran may 
experience during a flare-up and that consideration of the 
provisions of sections 4.40 and 4.45 does not call for the 
assignment of increased disability ratings above those that 
are assigned.  

Finally, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's knee disabilities have 
resulted in frequent periods of hospitalization.  Indeed, it 
does not appear that the veteran is currently receiving 
outpatient care specifically directed toward his left knee.  
Further, while the veteran is apparently in receipt of 
benefits from the Social Security Administration, and this 
award was based in part on an employment handicap due to the 
veteran's left knee, that knee impairment was not the sole 
basis for that award.  At least 7 other disabilities were 
identified in explaining that decision.  Moreover, while the 
veteran apparently has not been employed since 1992, and the 
Social Security Administration apparently considered him 
disabled since January 1994, a November 1994 letter from an 
employer reflects that the veteran was selected for a 
position as an injection molding operator, after "enduring a 
strenuous selection process."  The veteran explained he 
never started at this job, however, as its start date 
conflicted with a doctor's appointment.  Thereafter, the 
veteran reportedly never again heard from this employer.  

By not re-scheduling a doctor's appointment when it conflicts 
with the start date of the only job offer received in 2 
years, the veteran exhibited behavior which could be fairly 
described as inconsistent with someone particularly 
interested in seeking employment.  Indeed, it casts some 
doubt on the veteran's level of commitment to a job search 
under any circumstances.  Regardless, it bears emphasis that 
the schedular rating criteria are designed to take into 
account, adverse effects on employment.  Accordingly, the 
Board finds the evidence does not show the veteran to have an 
unusual disability not contemplated by the rating schedule, 
and a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.

To summarize the effect of this decision, the veteran's 
service connected left knee disabilities and their 
evaluations will be set out below.  

I.  Traumatic Arthritis, left knee
10 percent effect from February 1992 


II.  Residuals of left knee injury to include internal 
derangement
	20 percent effective from February 1992


Whether a Deduction from the Degree of Disability is 
Warranted Under 38 C.F.R. § 4.22

As set forth in the Introduction to this decision, when 
service connection for the veteran's left knee disability was 
established, it was considered to satisfy the criteria for a 
20 percent disability evaluation.  Since the basis for 
awarding service connection was the aggravation of a pre-
service disability, however, the provisions of 38 C.F.R. 
§ 4.22 were considered.  Under this regulation, ratings are 
to 

 . . . reflect only the degree of disability over 
and above the degree existing at the time of 
entrance into the active service whether the 
particular condition was noted at the time of 
entrance into the active service, or it is 
determined upon the evidence of record to have 
existed at that time.  It is necessary therefore, 
in all cases of this character to deduct from the 
present degree of disability the degree, if 
ascertainable, of the disability existing at the 
time of entrance into active service, in terms of 
the rating schedule, except that if the disability 
is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the 
rating sheet.  If the degree of disability at the 
time of entrance into the service is not 
ascertainable in terms of the schedule, no 
deduction will be made.  

38 C.F.R. § 4.22.  

After considering the foregoing regulation, the RO apparently 
concluded that the degree of disability existing prior to 
service was 10 percent.  Therefore, rather than pay the 
veteran compensation at the 20 percent rate, he was paid at 
the 10 percent rate so as to compensate him only for the 
extent of impairment attributed to his military service.  

In this regard, it is established that the veteran fractured 
his left kneecap as a result of a high school injury several 
years prior to service.  Further, while the kneecap was then 
apparently secured in place with a surgical screw, there is 
no evidence showing any left knee impairment prior to the in-
service aggravation of that knee.  Some such pre-service 
evidence would be necessary to ascertain, in terms of the 
rating schedule, the degree of disability at the time of the 
veteran's entrance into service.  Absent this evidence, there 
is no basis upon which a deduction from the present degree of 
disability can occur.  Under these circumstances, the Board 
concludes that no deduction should have been made in the rate 
at which the veteran has been paid compensation benefits, to 
account for the degree of the disability existing at the time 
of entrance into active service.  Accordingly, payment of 
full compensation benefits at the rate of disability 
established by this decision from February 1992 is warranted.  


Undiagnosed Illness Claims

As an initial matter, the Board notes that this aspect of the 
veteran's claim, as it relates to joint pain, is only 
meaningful where some particular joint producing pain is 
identified.  This is so because joints are obviously precise, 
identifiable locations on the body, capable of being 
specifically examined and judged as to the extent of any 
impairment manifested.  In those instances where a joint 
impairment is recognized as service connected, the extent of 
disability of that particular joint then would be compensated 
according to the extent to which it is disabling.  Here, the 
veteran has not consistently described which joints are 
painful, and his physicians have not undertaken a systematic 
approach to chronicle the veteran's complaints.  Under these 
circumstances, it is difficult for the Board to determine 
which particular joint should be considered as potentially 
entitled to VA benefits.  The RO focused on the joints about 
which the veteran complained when examined in connection with 
this aspect of his appeal in 1999, i.e., the shoulders, 
hands, wrists, and ankles.  The Board will do the same.  

Applicable legal criteria may be found at 38 U.S.C.A. § 1117, 
which authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2001).

With respect to the veteran's claim regarding headaches and 
dizziness, the evidence does not actually include any medical 
records documenting those complaints for several years.  
Dizziness appears to have last been mentioned in 1998, and 
headache complaints (mentioned at the time the veteran had an 
upper respiratory infection) were last recorded in 1999.  
Thus, there is serious question whether these particular 
symptoms are any longer present.  One of the basic tenets of 
a claim for service connection is competent evidence of the 
claimed disability.  Although a specific diagnosis of a known 
clinical entity is not required to establish benefits under 
the specific law and regulations regarding those who served 
in Southwest Asia during the Gulf War, the evidence must 
nevertheless reflect the current presence of some impairment 
or chronic disability.  Here, the veteran has not identified 
any source from which records could be obtained showing a 
current disability manifested by dizziness or headaches, and 
he has long since stopped complaining of any such impairment.  
Accordingly, the Board concludes that  the information and 
evidence of record in this case fails to show that the 
veteran has the disability (headaches and dizziness) for 
which service connection is sought.  In the absence of 
evidence reflecting the current presence of the claimed 
disability, the appeal in this regard must be denied.  

With respect to the veteran's joint complaints, the record 
shows that such complaints have been documented since 1993.  
As stated above, however, the particularity of the joints 
involved has not been consistent.  Nevertheless, with respect 
to the joints considered in this decision, they have been 
mentioned at several times throughout the course of this 
appeal as productive of some discomfort.  In order to 
establish service connection for them, however, disability 
found in these joints must be manifest to a degree of 10 
percent or more.  

With respect to the shoulders, a compensable rating requires 
favorable or unfavorable ankylosis; limitation of arm motion 
at the shoulder level; malunion, nonunion or recurrent 
dislocation of the humerus; or nonunion, malunion or 
dislocation of the clavicle.  (See Diagnostic Codes 5200, 
5201, 5202, and 5203.)  In this case, when the veteran was 
examined for VA purposes in 1997, the range of motion in all 
the joints of the veteran's upper extremities were noted to 
be within normal limits, and there was no indication of the 
presence of any malunion, nonunion or dislocation as would 
otherwise warrant the assignment of a compensable disability 
evaluation for the shoulders.  When examined for VA purposes 
in 1999, the examiner noted that there was no tenderness 
about the shoulders, and no muscle atrophy.  Range of motion 
measurements showed that the veteran could abduct to 160 
degrees actively, and to 180 degrees passively.  Flexion was 
to 170 degrees, and internal and external rotation was to 90 
degrees.  (Normal range of motion of the shoulder is from 0 
to 180 degrees flexion, from 0 to 180 degrees abduction, and 
from 0 to 90 degrees in both internal and external shoulder 
rotation.  38 C.F.R. § 4.71, Plate I.)  Sensory examination 
was likewise within normal limits.  

Thereafter, the outpatient record similarly, fails to reflect 
any occasion when the veteran's shoulder complaints produced 
impairment that could be considered to approach the 
requirements of a 10 percent evaluation as set forth above.  
Accordingly, entitlement to service connection for shoulder 
joint pain as a manifestation of an undiagnosed illness must 
be denied.  

The same conclusion must be made with respect to the 
remaining joints of the body under consideration in this 
appeal, i.e., the hands, wrists and ankles.  To evaluate 
disability of the hand/fingers requires the presence of 
favorable or unfavorable ankylosis, or at least limitation of 
motion pursuant to Diagnostic Codes 5216 to 5227.  A 10 
percent evaluation of the wrist requires either limitation of 
motion of dorsiflexion to less than 15 degrees, or palmar 
flexion limited in line with the forearm.  See Diagnostic 
Code 5215.  To assign at least a 10 percent evaluation for 
the ankles requires at least a moderate limitation of ankle 
motion under Diagnostic Code 5271.  (Normal range of motion 
of the ankle is from 0 to 20 degrees dorsiflexion, and from 0 
to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.)  

As indicated above, when examined in 1997, the ranges of 
motion in all the joints of the upper extremities were within 
normal limits.  (At that particular time, the veteran 
apparently did not complain of any ankle problems.)  
Outpatient treatment records dated in 1998 also revealed full 
range of motion in all joints, although there apparently was 
some question at that time whether there was synovitis of the 
ankle joints present.  In any case, examination for VA 
purposes in 1999 revealed no swelling or tenderness about the 
ankles and no instability.  Dorsiflexion of the ankles was to 
20 degrees and plantar flexion to 35 degrees.  As to the 
hands and wrists, no atrophy, swelling or tenderness was 
noted, and strength and range of motion of these joints were 
considered to be within normal limits.  Although subsequently 
dated outpatient treatment records reveal that the veteran 
may have complained of discomfort at the sites of his various 
joints on occasion, none of these records reflect that the 
criteria for a compensable evaluation of any pertinent joint 
were met.  

Under the foregoing circumstances, the Board concludes that 
any current hand, wrist or ankle impairment is not manifest 
to a degree of disability that would warrant a 10 percent 
rating or more.  Therefore, the veteran fails to meet the 
criteria for service connection for hand, wrist, or ankle 
joint disability as a manifestation of an undiagnosed 
illness, and his appeal in this regard is denied.  

Regarding the veteran's complaints of memory loss, various 
outpatient treatment records and statements from the veteran 
received into evidence between 1993 and 1997 have included 
this problem among those the veteran contends that he 
experiences.  By the time the veteran was examined for VA 
purposes in 1997, however, this was no longer a significant 
complaint.  The veteran apparently had to be specifically 
asked whether he lately had difficulty with his memory.  He 
replied by simply stating, "I guess there's some things I 
can't remember, but the main thing that's bothered me is that 
I've started to think about the war a lot more since I've 
seen the TV news about the Persian Gulf veterans."  Further, 
the examiner noted that remote, recent, and immediate recall 
exhibited by the veteran were considered "good" and that 
there was no history suggestive of any significant memory 
impairment.  Thereafter, the record is virtually silent with 
respect to any memory complaints, with the exception of a 
February 2001 entry from one of the veteran's sessions at a 
VA mental health clinic.  At that time, the veteran also 
complained of troubles concentrating and irritability, all of 
which appear to have been considered a consequence of his on-
going pain complaints, or otherwise associated with his 
depressive disorder, for which he was receiving medication.  

As set forth above, there is a nearly total void of any 
memory loss complaints contained in the records dated since 
1997.  On the one occasion it was mentioned after 1997, it 
was associated with other complaints.  Under these 
circumstances, the Board concludes that the evidence fails to 
reflect the current presence of the claimed disability.  
Simply stated, the record is devoid of objective indications 
that the veteran is presently suffering from a chronic 
disability resulting from an illness manifested by memory 
loss.  That being so, a basis upon which to establish service 
connection for memory loss as a manifestation of an 
undiagnosed illness has not been presented and the veteran's 
appeal in this regard is denied.  

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for left knee 
traumatic arthritis, effective from February 1992 is granted, 
with no deduction warranted for disability existing at the 
time of entrance into active service.   

Subject to the law and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for residuals of 
left knee injury to include internal derangement effective 
from February 1992 is granted, with no deduction warranted 
for disability existing at the time of entrance into active 
service.  

Service connection as a manifestation of an undiagnosed 
illness is denied for headaches, dizziness, shoulder joint 
pain, hand joint pain, wrist joint pain, ankle joint pain and 
memory loss.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

